DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite.  On line 1, the phrase “further comprising a magnet” is unclear.  The claim omits the necessary structural cooperative relationship necessary to understand the interaction between the elements.  What is the relationship between the magnet and the rest of the elements set forth in Claim 1?  How is the magnet situated in relation to the chuck body, the pivot plate, the support rib, the pivot arm, or the fastener portion?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins (U.S. Patent No. 1,445,071).
With respect to Claim 1 and under 35 U.S.C. 102(a)(1), Collins, Figures 1-4, teaches a reel chock comprising: 
a chock body 12 (See Figure 3 on page 3 of this Office Action) that extends along a pivot axis; 
a pivot plate (See Figure 3 on page 3 of this Office Action) attached to the chock body 12; 
a support rib 8 attached to the chock body 12 (See Figure 3 on page 3 of this Office Action), and wherein the support rib 8 is transverse to the pivot axis, and wherein the support rib 8 is offset from the pivot plate (See Figure 3 on page 3 of this Office Action); and 
a pivot arm 13 that is rotatably connected to the pivot plate (See Figure 3 on page 3 of this Office Action) such that the pivot arm 13 rotates about the pivot axis, wherein the pivot arm comprises a fastener portion (See Figure 3 on page 3 of this Office Action) that extends at least partially over the chock body.
In the alternative, under 35 U.S.C. 103, Collins in view of Dubois (FR 2 572 064).
Collins teaches all the elements of the chock except for a reel chock.  Note that the body of the claim does not recite any structure relating to the reel.  Thus the term “reel” is only a name recitation.
However, Dubois, Figures 1-3, teaches that it is known to use a chock 1 for a reel 2.
It would have been obvious to one of ordinary skill in the art that the chock of Collins could be used for a reel, as taught by Dubois, for the purpose of securing a reel.  Further, it would have been obvious to one of ordinary skill in the art that the chock body of Collins could be used since both elements include rims.
[AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pivot
plate)][AltContent: arrow][AltContent: textbox (Chock Body)][AltContent: arrow][AltContent: textbox (Fastener portion)]				
    PNG
    media_image1.png
    424
    272
    media_image1.png
    Greyscale



With respect to Claim 2, Collins further teaches wherein the pivot arm 13 creates a gap between the chock body (See Figure 3 on page 3 of this Office Action) and the fastener portion (See Figure 3 on page 3 of this Office Action) when the pivot arm is rotatably connected to the pivot plate.  
With respect to Claim 3, Collins further teaches a reel fastener 15 that connects to the fastener portion (See Figure 3 on page 3 of this Office Action), wherein the reel fastener 15 extends along a reel fastener axis.  
Allowable Subject Matter
Claims 4-5 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 14-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel chock set forth including a chock body that extends along a pivot axis, wherein the chock body has a first inner surface and a second inner surface; a pivot plate attached to the chock body, wherein the pivot plate is transverse to the pivot axis, and wherein the pivot plate is attached to the first inner surface and the second inner surface of the chock body; a support rib attached to the chock body, wherein the support rib is transverse to the pivot axis.
None of the references of the prior art teach or suggest a chock body that extends along a pivot axis, wherein the chock body has a first inner surface and a second inner surface; a pivot plate attached to the chock body, wherein the pivot plate is transverse to the pivot axis, and wherein the pivot plate is attached to the first inner surface and the second inner surface of the chock body; a support rib attached to the chock body, wherein the support rib is transverse to the pivot axis as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the (preamble of the claim) in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654